DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CHANARD RANDRELL GREEN,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-1869

                             [March 18, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 2011CF007929AXX.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

TAYLOR, J.

    Chanard R. Green appeals his convictions for sale of cocaine and
trafficking in 28 grams or more of cocaine. Appellant argues that the trial
court erred by (1) permitting law enforcement officers to testify that he was
arrested in a high crime neighborhood, (2) denying his motion to dismiss
on grounds of objective entrapment, and (3) allowing the State to introduce
hearsay testimony that improperly bolstered the testimony of another
officer. We affirm on all issues but write to address appellant’s argument
that the trial court erred in permitting law enforcement officers to testify
that he was arrested in a high crime neighborhood.

    A multi-agency task force set up a storefront called Crossbones in the
Westgate neighborhood of Palm Beach County. Law enforcement officers
worked in the store selling clothing, CDs, DVDs, and tobacco products at
discounted prices. If a customer held himself out to be a drug dealer or to
have access to firearms, the agents would “probe a little bit further” to see
if the customer would return to the store with the drugs or firearms that
he claimed to have.
    Appellant assisted another man in negotiating the sale of crack cocaine
to an undercover special agent for the Bureau of Alcohol, Tobacco, Firearm
and Explosives (ATF), who worked as the store manager. The sale was
captured on video and shortly thereafter appellant was arrested.

   During opening statements, the prosecutor explained that the multi-
agency operation used statistics to identify and concentrate on high crime
areas in Palm Beach County; Westgate was one of those areas. Defense
counsel did not object to these comments. Defense counsel also addressed
this issue in his opening statement, asserting: “I believe you’ll hear in
evidence they specifically chose a minority area in one of the worst
economies since the great depression. . . . They undersold every store in
the neighborhood. . . . They did everything in their effort to lure people in
to sell or take part in crime with them and arrested . . . large amounts of
people in this area.”

    A deputy sheriff worked in the back room of the store monitoring
activities captured on the store’s video surveillance. The prosecutor asked
the deputy if in recent years special efforts have been made to reduce crime
in the Westgate area. Defense counsel made a relevancy objection and the
court overruled the objection. The deputy responded in the affirmative.

   The ATF special agent, who worked as the store manager, testified that
the bureau began the operation to address violent crime, specifically the
high rate of narcotics and firearms activity in Palm Beach County. The
multi-agency task force used crime mapping statistics to identify the
Westgate neighborhood as one of those high crime areas. When asked
about the discount price of the goods, he explained that the merchandise
was priced at a discount to give customers the impression that it came
from an illegitimate source.

   At the close of the state’s case, defense counsel filed a motion to dismiss
on the grounds of objective entrapment. Defense counsel argued that by
opening a store in a lower socioeconomic neighborhood and selling goods
below market cost, law enforcement enticed customers to engage in
criminal activity. The trial court denied the motion to dismiss.

   The jury found appellant guilty on both counts. He was sentenced to
eight years in prison with a three-year mandatory minimum on the
trafficking charge.

   Appellant argues that the trial court erred by permitting the law
enforcement officers to describe the neighborhood where they set up the
storefront as a high crime area. According to appellant, such testimony

                                      2
was irrelevant and presumptively harmful as it linked appellant to violent
crime and implied his guilt by association with violent criminals.

   As a preliminary matter, the state argues that appellant failed to
preserve his undue prejudice argument for appeal by making only a
relevancy objection at trial. See Datus v. State, 126 So. 3d 363, 365 (Fla.
4th DCA 2013) (“an objection on relevance grounds only will not preserve
an argument of unfair prejudice on appeal.”). Although the issue of undue
prejudice was not preserved, the issue of relevancy of testimony about the
neighborhood’s high-crime reputation was preserved for appellate review.
See id. at 366.

    “In Florida, evidence that a criminal defendant was arrested in a high
crime area is generally inadmissible [because] [s]uch evidence is usually
considered irrelevant to the issue of guilt and unduly prejudicial because
of its tendency to establish guilt by association.” Latimore v. State, 819
So. 2d 956, 958 (Fla. 4th DCA 2002) (citing Johnson v. State, 559 So. 2d
729 (Fla. 4th DCA 1990), and Beneby v. State, 354 So. 2d 98 (Fla. 4th DCA
1978)). However, in Gillion v. State, 573 So. 2d 810, 811 (Fla. 1991), the
Florida Supreme Court held that testimony identifying the location of a
defendant’s arrest as a high-crime area may not always result in reversal.
Whether such testimony is irrelevant and unduly prejudicial depends
upon the facts of each case. Id. at 812.

   Here, when the state first raised the neighborhood’s reputation for
criminal activity in its opening statement, defense counsel failed to object.
Then, after defense counsel raised the issue of objective entrapment in his
opening statement, the prosecutor elicited testimony from the deputy
sheriff and the ATF special agent regarding their reasons for setting up the
undercover operation in the Westgate neighborhood. This was properly
done in anticipation of the defendant’s theory of the case. See Bell v. State,
965 So. 2d 48, 56-57 (Fla. 2007) (finding that the prosecutor was entitled
to anticipate and mitigate the impact of negative testimony that may be
revealed on cross-examination).

   The state contends, and we agree, that testimony regarding the high
crime character of the neighborhood was relevant and admissible to refute
appellant’s objective entrapment defense that the storefront was set up
simply to target and prey upon the low-income residents of the
neighborhood. Accordingly, we affirm.

   Affirmed

WARNER and KLINGENSMITH, JJ., concur.

                                      3
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               4